National Union Fire Ins. Co. of Pittsburgh, PA. v Everest Reins. Co. (2015 NY Slip Op 08045)





National Union Fire Ins. Co. of Pittsburgh, PA. v Everest Reins. Co.


2015 NY Slip Op 08045


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Acosta, J.P., Saxe, Moskowitz, Richter, Feinman, JJ.


602485/06 14841 14840

[*1] National Union Fire Insurance Company of Pittsburgh, PA., Plaintiff-Appellant-Respondent,
vEverest Reinsurance Company, Defendant-Respondent-Appellant.


Cahill Gordon & Reindel LLP, New York (Edward P. Krugman of counsel), for appellant-respondent.
Pitchford Law Group LLC, New York (David L. Pitchford of counsel), for respondent-appellant.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered December 20, 2013, which, to the extent appealed and cross-appealed from as limited by the briefs, denied plaintiff National Union Fire Insurance Company of Pittsburgh, PA.'s motion for summary judgment dismissing defendant Everest Reinsurance Company's seventh and ninth defenses, and denied Everest's motion for summary judgment dismissing the complaint, unanimously affirmed, with costs. Order, same court and Justice, entered June 16, 2014, which, to the extent appealed from, denied Everest's motion to renew its motion for summary judgment, unanimously affirmed, with costs.
This record presents numerous issues of fact regarding the 2004 settlement, none of which are susceptible to resolution on summary judgment. Thus, the court correctly denied these motions, particularly in view of our prior order finding issues of fact whether National Union settled the Anniston litigation in good faith (see American Home Assur. Co. v Everest Reins. Co., 90 AD3d 580 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK